   Case 1:21-cv-00669-AJT-TCB Document 6 Filed 06/17/21 Page 1 of 1 PageID# 29



AO J'l9 (0 1/09)   Waiwr of the Scrvic~ of Summons


                                               UNITED STATES DISTRICT COURT
                                                                                         for the
                                                                        Eastern Di strict of Virginia


                             Menders et. al.
                            -----         ---·-· - - - -
                                     Plai11tijf
                                         V.                                                          C ivil Action No. 1:21-cv-00669-AJT-TCB
                  Lou_gol!n 9ount School Boar_d _ _
                             Defenda111

                                                       WAIVER OF THE SERVICE OF SUMMONS

To:      Jeffrey D. Jennings_ _ __
              (,\ ·0111<' <1f'1he plaimiJ(s attorney or u11represented p/ai111i0)


        I have received your request to waive service ofa summons in this action along with a copy of the complaint.
two copies of this ,. ai vcr fo rm. and a prepaid means of returning one signed copy of the fo1111 to yo u.

             I, or the entity I represent. agree to save the expense of serving a summons and complai nt in this case .

          I understand that l , or the entity I represent. will keep all defenses or object ions to the lawsuit. the court's
juri sdiction. and the venue of the action. but that I waive any objections to the absence of a summons or of service.

        I al so understand that I , or the entity I represent. must fil e and serve an answer or a motion under Rule 12 w ithin
60 days from                 06/15/2021          _ , the date when thi s request was sent ( or 90 days if it was sent outside the
United Stat es). If I fail ro do so , a default judg ment will be e ntered aga inst me or the entit y I represent.




      _ __ _L_o_  ud_o
                     _u_n County School B....:o'-=a-'-rd-=----                                                                  ~           cy HarJ_~.Y__-
       Pri111cd 11mne u./ pany 1rnivi11g sel'l'ice ofs11111111011s                                                                       Printcd name
                                                                                                                        Haney Phinyowattanachip PLLC
                                                                                                                         11 South 12th St. Suite 100 B
                                                                                                                           Richmond , Virgi~~~219
                                                                                                                                    Adrfress

                                                                                                                           Shaney@hane hiny9.,s:~_
                                                                                                                                 E-mail e1ddress

                                                                                                                             ·- - '(._
                                                                                                                                     80_4) ~00-0301 _
                                                                                                                                     fr/eplume 1111111b,,r

                                                     Duty to A\'oid I !nnecessary Expenses of Servin~ a Summons

          Ruk 4 oi' Lh..: Federal Ru les of Civi l rroc.:d urc requi res certain defendants Lo cooperate in sav ing unm:ccssary expenses of serving a sum11H>11s
and cnrnrbitH. i\ dcte nd ant who i. localed in the Uni ted Statt:s ,111d who fa il s 10 return a signt::d waiv0r uf'service requested by a plaintilllncMed in
th \! United ~tatcs will he r0quircd to pny th e ex p e n ses of st!r v ic.:c, unless thl.! d c:fc ndant s ho w !:.- good c:i ut,.e fr)r the foi l11 re .

          ·'Good cause" docs not include a be li ef that the lawsu it is groundl es ·. or that it has bee n brou ght in nn improper ven ue. or that the court has
no jurisdictio n ovt'. r thi s maLter or over the defendant or the dcfondant·s property.

         Ifth..: \\'ai\'er is signed and returned, you can sti ll make these and all other defenses and obj ections. but you cannot obj eel to the abse nce of
a summ ons or of servi ce.

           If ) ou wa ive service. then you must. within Lhc ti me spec ified on th e waiver fonn. serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the wai,·cr fom1, you arc allo\\cd more time to respond than ifa summons had been served.
